Citation Nr: 0908163	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This appeal arises from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran and some with whom he served say he fell off 
a bulldozer and injured both knees in service.  

2.  The November 1945 Report of Physical Examination at 
separation found no disorders of the knees.  

3.  The first medical evidence of osteoarthritis of the knees 
in the claims folder appears in March 2002 private medical 
records.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated in 
active military service; and the service incurrence of a 
bilateral knee disorder may not be presumed.  38 U.S.C.A. 
§ 1110 (West 2002);38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in April 2006, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
June 2008 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
Veteran's service entrance and separation examinations were 
forwarded to VA in conjunction with a claim for dental 
treatment in 1955.  While some of the service treatment 
records appeared to be singed there is nothing in the record 
which indicates there were any additional service records 
lost in the fire at the National Personnel Records Center 
(NPRC).  In this instance there does not appear to be any 
reason to attempt to reconstruct or local alternative sources 
for his records.  Even if there were additional records found 
the Veteran's examination at separation does not support 
finding the Veteran had any residuals from his fall off the 
bulldozer on to his knees in service.  

The Veteran submitted private medical records of treatment 
dating from 2002.  He has not identified any other records of 
post service treatment for the knees.  He testified that his 
family physician has died.  In April 2006 he responded to 
inquiries from the RO that he had no further evidence  
38 U.S.C.A. § 5103A.  He submitted statements from those with 
whom he served and from his sister.  He and his spouse 
appeared and gave testimony before the undersigned at a 
hearing at the RO in June 2008.  The Veteran has not been 
afforded a VA examination, since as explained below there was 
no chronic knee disability present in service to which any 
current disability could be medically related.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159    

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In March 2006 the Veteran filed his claim for service 
connection for a bilateral knee disorder.  He reported that 
while he was serving in the Seabees he fell off a bulldozer 
on to his knees.  He contends that injury caused his current 
bilateral knee osteoarthritis.  

When the Veteran filed a claim in 1955 for dental treatment 
his service treatment records were obtained by VA.  At 
service entrance in January 1943 his spine and extremities 
were noted to be normal.  There are no service treatment 
records for any injuries to the knees in service.  His 
November 1945 Report of Medical Examination also did not 
record any abnormalities of the knees.  Beside the heading 
for history of illness or injury is typed "usual childhood 
diseases," with no reference to any in service injuries or 
diseases.  Next to the prompt for any "[r]emarks on 
abnormalities not otherwise noted or sufficiently described 
above," is typed "none."  In the summary of defects no 
disorder of the knees appears.  

The first medical evidence of any disorder of the knees 
appears in private medical records dated in March 2002.  An 
assessment of osteoarthritis of the knees is recorded.  The 
private medical records submitted document the Veteran's knee 
pain was being treated with cortisone injections.  

A statement from the Veteran's sister dated in April 2006 
recalls that when the war was over the Veteran came home and 
told her about his experiences.  She wrote "He told me how 
he hurt his knees and could not stand for long periods," but 
did not otherwise offer any observations of any symptoms of 
knee pain or disability she may have observed.  

In November 2006, the Veteran submitted statements from four 
who served with him in the Seabees.  The statements are 
identical word for word but are signed by four different 
individuals.  They all state they remember the Veteran was 
injured when he fell on a bulldozer and injured both knees.  
None of them indicate they witnessed the event or describe 
any symptoms they observed.  

The Veteran and his spouse appeared and gave testimony before 
the undersigned Veterans Law Judge in June 2008.  The Veteran 
served in the United States Navy in the 9th Special Seabees 
Battalion.  (T-3).  He was a bulldozer operator.  (T-4).  He 
testified he fell off a bulldozer on to the tracks and 
sustained injuries to both knees.  (T-6).  He was sent to the 
dispensary, given crutches and told to rest.  (T-7).  The 
Veteran and his spouse both recall that he received shots for 
his knee pain in the 1950's.  They were married prior to the 
War.  

The Veteran and his friends are competent to report incidents 
they witnessed.  None of the statements submitted, however, 
say they actually witnessed the Veteran fall from the 
bulldozer.  In addition, none of them report or describe any 
symptoms of injury to the knees observed during the immediate 
post war period.  As already stated, the report of the 
examination of the veteran conducted at service separation 
makes no mention of knee problems.  As such, it is clear, the 
evidence does not support a finding the veteran had a chronic 
knee disability in service.  

Thereafter, there is no medical diagnosis of knee 
osteoarthritis until March 2002, more than 50 years after the 
Veteran's separation from service in 1945.  This supports the 
conclusion the veteran did not have any chronic knee 
disability until many years after service.  Indeed, testimony 
of earlier post service treatment still places that treatment 
several years after service.  This gap in treatment is 
further support for the conclusion that any in-service knee 
injury did not produce a chronic disability.  Accordingly, 
even accepting the testimony of the Veteran and the 
statements of his friends that he fell off a bulldozer in 
service, the record does not support the conclusion that the 
injury resulted in residual impairment.

The Board is thus left with a medical record that 
affirmatively shows no knee disability at service separation, 
and none thereafter for a period of more than 50 years.  The 
recently submitted statements simply attest to an in-service 
injury and post service knee complaints beginning many years 
after service.  This does not describe a link between current 
disability and service, or the presence of a chronic 
disability beginning with the in-service fall.  As such, a 
basis upon which to establish service connection has not been 
presented.  


ORDER

Service connection for a bilateral knee disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


